DETAILED ACTION
Claims 1-6 received on 12/23/2020 are considered in this office action. Claims 1-6 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 is being considered by the
examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
Claims 1 and 4: vehicle occupant detection unit (generic placeholder) configured to (function) 
Claims 1-2 and 6: display determination unit (generic placeholder) configured to (function) 
Claims 1, 3 and 5: display decision unit (generic placeholder) configured to (function) 
Claims 1, 3 and 5: notification control unit (generic placeholder) configured to (function) 
Claim 3: display judgement unit (generic placeholder) configured to (function) 
Claim 4: target identification unit (generic placeholder) configured to (function) 

Regarding “vehicle occupant detection unit”, it is interpreted to cover the corresponding structure of processor and equivalents thereof as supported by a portion of the specification reproduced below:
[pg 5, lines 10-15] The vehicle occupant identification unit 14 is equipped with a computation device comprising a processor, a storage device, a communication interface, and the like. The processor executes a general face recognition algorithm, and identifies the vehicle occupants H.

Regarding “display determination unit”, “display decision unit”, “notification control unit”, “display judgement unit” and “target identification unit”, it is interpreted to cover the corresponding structure of processor and equivalents thereof as supported by FIG. 1 (element 42) and a portion of the specification reproduced below:
[pg 7-8, lines 23-4] The computation unit 42 is constituted from a processor equipped with, for example, a CPU or the like. The computation unit 42 realizes various functions by executing programs stored in the storage unit 44. In the present embodiment, the computation unit 42 functions as an information acquisition unit 46, a target identification unit 48, an information determination unit 50, a vehicle occupant detection unit 52, a display determination unit 54 (also referred to as a DP determination unit 54), a display judgment unit 56, a display decision unit 58 (also referred to as a DP decision unit 58), and a notification control unit 60.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis: Step 1
Claim 1-6 are directed to an apparatus, i.e. a machine.
Therefore, claims 1-6 fall into at least one of the four statutory categories. 
101 Analysis: Step 2A, Prong I (MPEP § 2106.04)
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:

	1. An information providing device configured to provide notification information to a vehicle occupant, 5comprising: 
	one or more displays configured to display the notification information; 
	a camera configured to acquire information of a vehicle occupant; 
	10a vehicle occupant detection unit configured to detect, on a basis of the image information, a field of view of the vehicle occupant; 
				a display determination unit configured to determine whether or not there is a display that lies within the field 15of view of the vehicle occupant, based on the field of view of the vehicle occupant detected by the vehicle occupant detection unit, and position information of the one or more displays; 
	a display decision unit configured to make a decision, 20on a basis of a determination result of the display determination unit, regarding a notification display to allow the notification information to be displayed; and 
	a notification control unit configured to control the one or more displays.

The examiner submits that the foregoing bolded claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation. “detecting … a field of view of the vehicle occupant”, “determining whether or not there is a display that lies within the field 15of view of the vehicle occupant […]” and “make a decision, 20[…] to allow the notification information to be displayed” is equivalent to a person evaluating a behavior based on observation, i.e. a mental process of judgement based on observation. 

Accordingly, claims 1-6 recite at least one abstract idea.

101 Analysis: Step 2A, Prong II (MPEP § 2106.04)
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
	
1. An information providing device configured to provide notification information to a vehicle occupant, 5comprising: 
	one or more displays configured to display the notification information; 
	a camera configured to acquire information of a vehicle occupant; 
	10a vehicle occupant detection unit configured to detect, on a basis of the image information, a field of view of the vehicle occupant; 
				a display determination unit configured to determine whether or not there is a display that lies within the field 15of view of the vehicle occupant, based on the field of view of the vehicle occupant detected by the vehicle occupant detection unit, and position information of the one or more displays; 
	a display decision unit configured to make a decision, 20on a basis of a determination result of the display determination unit, regarding a notification display to allow the notification information to be displayed; and 
	a notification control unit configured to control the one or more displays.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.

Regarding the additional limitations of “display the notification information”, “acquire information of a vehicle occupant” and “control the one or more displays” the examiner submits that these limitations are insignificant extra-solution activities that merely use a “display”, “camera” and “control unit” to perform the processes. In particular, the “display”, “camera” and “control unit” are recited at a high level of generality and merely performs its intended function, thus simply being an attempt to generally link additional elements to a technological environment.

Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

101 Analysis: Step 2B (MPEP § 2106.05)
Step 2B of the Revised Guidance analyzes the claims to determine if the claims recite additional limitations that amount to significantly more than the judicial exception. 

When considered individually or in combination, the additional limitations of claim 1 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional element of using a generic computer to “control the one or more displays” amounts to nothing more than applying the exception using a generic component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of “displaying…” and “acquiring information”, the examiner submits that these limitations are insignificant extra-solution activities.

Dependent claims 2, 4 and 6 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception that do not integrate the judicial exception into a practical application, similar to the representation claim 1 shown above. 

In contrast to claim 1 which generally recites “notification control unit configured to control the one or more displays”, dependent claims 3 and 5 recites “notification control unit causes the notification information to be displayed on the notification display, 15[…], to be displayed on the display that lies within the field of view of the vehicle occupant” and “notification control unit causes the speaker to output the notification information by way of voice”, thus applies or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, thus integrating the judicial exception into a practical application. 

Therefore, claims 1-2, 4 and 6 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception, thus are directed toward non-statutory subject matter and are rejected under 35 U.S.C. 101.

Examiner recommends adding the following claim limitations in order to integrate the abstract idea into a practical application for independent claim 1:
selecting one or more displays, based on the field of view of the vehicle occupant, as the notification display(s);
displaying the notification information on the selected notification display(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara (US 20180222490 A1).

Regarding claim 1, Ishihara teaches an information providing device configured to provide notification information to a vehicle occupant, 5comprising: 
one or more displays configured to display the notification information (FIG 1; FIG 3; FIG 6; FIG. 7; par [0027]: “The displays 230 that comprise the primary instrument panel 225 and the HUD 245 are examples of display devices 170 of FIG. 1 that are adaptively selected by the indication system 165 to communicate notices to the passenger 210. Further examples of the display devices 170 will be discussed subsequently, however, it should be appreciated that the display devices 170 may include monitors integrated within the primary instrument panel 225, within a dashboard, within various side, rear, and ceiling/roof panels, and within anterior portions of seats including the seats 220. Furthermore, the display devices 170, in one embodiment, also include mobile devices, such as, smartphones, tablets, laptops, and so on”); 
a camera configured to acquire information of a vehicle occupant (FIG. 1; par [0030]: “In either case, the eye tracking device 180 operates to, for example, determine the line-of-sight of the passenger by measuring motion of the eyes relative to the head (either continuously or intermittently). Additionally, the eye tracking device 180 may be a camera that optically tracks the eyes of the passenger 210 or another suitable device.”, wherein “optically tracks the eyes of the passenger 210” corresponds to acquiring information of a vehicle occupant); 
10a vehicle occupant detection unit configured to detect, on a basis of the image information, a field of view of the vehicle occupant (par [0030]: “In either case, the eye tracking device 180 operates to, for example, determine the line-of-sight of the passenger by measuring motion of the eyes relative to the head (either continuously or intermittently). Additionally, the eye tracking device 180 may be a camera that optically tracks the eyes of the passenger 210 or another suitable device.”, wherein “line-of-sight of the passenger” corresponds to field of view of the vehicle occupant); 
a display determination unit configured to determine whether or not there is a display that lies within the field 15of view of the vehicle occupant, based on the field of view of the vehicle occupant detected by the vehicle occupant detection unit, and position information of the one or more displays (FIG. 8 elements 820-840; par [0065]: “At 820, the orientation module 565 determines a viewing orientation of the passenger 210 […] Thus, the viewing orientation of the passenger 210, in one embodiment, indicates a line-of-sight/field-of-vision of the passenger 210 in relation to interior sections of the passenger compartment 250”; par [0073]: “While the foregoing examples generally focus on a position of the seat 220 as a primary indicator of where in the passenger compartment 250 the passenger 210 is presently viewing, in further embodiments, additional sensors, such as the eye tracking device 180 may be used as the sole electronic input to determine the viewing orientation or may be used in combination with input from the seat position device 185 to, for example, refine the determination of the viewing orientation”; par [0079]: “The orientation module 565 selects from the available devices according to the viewing orientation as determined at 820. In one embodiment, the orientation module 565 determines which of the available communication devices correspond with the viewing orientation of the passenger 210 using, for example, a pre-programmed mapping that identifies which of the available communications devices correspond with different viewing orientations within the passenger compartment 250. Accordingly, in one embodiment, the orientation module 565 uses the viewing orientation as an input value to a lookup table that embodies the pre-programmed mappings. The result of the orientation module 565 performing the lookup is a determination of one or more devices that can be used to provide the notice”, wherein “pre-programmed mapping that identifies which of the available communications devices correspond with different viewing orientations” indicates whether or not there is a display that lies within the field 15of view of the vehicle occupant, based on the field of view of the vehicle occupant detected by the vehicle occupant detection unit, and position information of the one or more displays); 
a display decision unit configured to make a decision, 20on a basis of a determination result of the display determination unit, regarding a notification display to allow the notification information to be displayed (FIG. 8 elements 840-850; par [0079]: “a pre-programmed mapping that identifies which of the available communications devices correspond with different viewing orientations within the passenger compartment 250”); and 
a notification control unit configured to control the one or more displays (FIG. 8 element 850; par [0087]: “At 850, the notice module 570 controls the at least one alerting device selected at 840 to communicate the notice to the passenger 210. The various devices that may be selected to communicate the notice, or at least the separate classes of devices, each generally provide the notice in a separate way. For example, the display devices 230 present graphics including text, the speakers 245 provide audible sounds that are either voice or other noises, the embedded lighting generates different notices according to different color and intensity patterns of light, the mobile devices may be controlled to provide pop-up notices, and so on”).

Regarding claim 2, Ishihara teaches the information providing device according to claim 1. Ishihara further teaches wherein the display decision unit uses the display that lies within the field of view of the vehicle occupant as the notification display (FIG. 1 elements 840-850; par [0079]: “The orientation module 565 selects from the available devices according to the viewing orientation as determined at 820. In one embodiment, the orientation module 565 determines which of the available communication devices correspond with the viewing orientation of the passenger 210 using, for example, a pre-programmed mapping that identifies which of the available communications devices correspond with different viewing orientations within the passenger compartment 250. Accordingly, in one embodiment, the orientation module 565 uses the viewing orientation as an input value to a lookup table that embodies the pre-programmed mappings. The result of the orientation module 565 performing the lookup is a determination of one or more devices that can be used to provide the notice. In one embodiment, the determination at 840 ranks the devices according to which are best suited to communicate the notice. Thus, the orientation module 565 may be configured to select the top x number of devices as specified according to the ranking and, for example, preference settings previously configured within the vehicle 100”; par [0082]: “For example, when the viewing orientation indicates that a line-of-sight of the passenger 210 is directed to view the side panel 315, then the orientation module 565 selects a side display device that is located on the side panel”).

Regarding claim 4, Ishihara teaches the information providing device according to claim 1. Ishihara further teaches further comprising a target identification unit configured to identify a target person to whom the notification information is notified from among a plurality of the vehicle occupants (par [0025]: “In either case, the indication system 165 may inform a passenger about the operational hazards, the operational notifications, the points-of-interest or other situations through one or more different types of notices. In the example of FIG. 2, a passenger 210 is shown driving the vehicle 100. Accordingly, the passenger 210 may also be referred to as a driver (i.e., passenger 210) of the vehicle 100, although reference to a passenger or passengers will generally be understood to also include the driver for purposes of this description.”; par [0064]: “The notice is, for example, a communication about the occurrence of the event that is to be provided to the passenger 210 to alert the passenger 210 about the occurrence. As previously discussed, the event is an incident associated with the vehicle 100 for which the passenger 210 is to be informed. Accordingly, the event may be an occurrence of the operational hazards, the operational notifications, passing within a proximity of the points-of-interest, and other situations relevant to the passengers and operation of the vehicle 100”; par [0084]: “In another example, when the viewing orientation indicates that a line-of-sight of the passenger 210 is directed to view the roof panel 310 of the vehicle 100, then the orientation module 565 selects a roof display device 230 that is integrated with the roof panel 310 (See FIG. 6). In still another example, when the viewing orientation indicates that the passenger 210 is inattentive because the passenger 210 is not presently in the seat 220 or is asleep, then the orientation module 565 selects an alerting device in order to direct the notice to other passengers of the vehicle 100. That is, the orientation module 565 selects, for example, the embedded lighting or a display corresponding with a seat that is occupied by a passenger. In this way, the notice is directed to at least one passenger instead of being indicated on the primary instrument panel 225”, wherein “the event is an incident associated with the vehicle 100 for which the passenger 210 is to be informed” indicates that the driver or “passenger 210” was selected as the target person to whom the notification information is notified from among a plurality of the vehicle occupants, and “other passengers” may also be subsequently selected as a target person, thus inherently teaching target identification unit configured to identify a target person to whom the notification information is notified from among a plurality of the vehicle occupants. The claim simply recites identify a target person, which may be the driver as what Ishihara teaches, and is silent to “other passengers”, as what the Applicant may have intended.), 25
wherein the vehicle occupant detection unit detects the field of view of the vehicle occupant identified by the target identification unit (par [0061]: “As another option, the vehicle 100 may be equipped with various sensors to help determine the orientation of the passenger 210 (or another passenger). For example, one or more eye tracking devices 180 can be built into the passenger compartment 250 for determining the positioning of the head or eyes of the passenger 210”; par [0020]: “In one or more embodiments, the vehicle 100 is an autonomous vehicle. As used herein, “autonomous vehicle” refers to a vehicle that operates in an autonomous mode. […] Thus, as used herein, passenger can include both a driver/vehicle operator and other passengers of the vehicle 100”, wherein the field of view for the “passenger 210”, which may correspond to the driver, and “other passengers” are taken).

Regarding claim 5, Ishihara teaches the information providing device according to claim 301. Ishihara further teaches further comprising a speaker configured to output the - 25 -notification information by way of voice (par [0017]: “For example, the indication system selects from devices, such as monitors, mobile devices (e.g., smartphones), passenger compartment lighting, and speakers to communicate notices to the passenger”), 
wherein the display decision unit does not make a decision regarding the notification display, in a case that the displays do not lie within the field of view of the 5vehicle occupant (par [0080]: “[…] selects at least one alerting device in place of the primary instrument panel 225 when the orientation of the passenger indicates that the line-of-sight of the passenger is oriented to the particular device or at no particular device”), and 
the notification control unit causes the speaker to output the notification information by way of voice (par [0080]: “Additionally, the orientation module 565, in one embodiment, may select a particular one of the devices (e.g., embedded compartment lighting, and/or speaker) by default when, for example, a determination of the viewing orientation is non-determinative (i.e., unable to identify a focus of the passenger 210) and/or the viewing orientation indicates that the passenger 210 is generally inattentive and not focused in a particular direction. In this way, the orientation module 565 selects at least one alerting device in place of the primary instrument panel 225 when the orientation of the passenger indicates that the line-of-sight of the passenger is oriented to the particular device or at no particular device”, wherein “the orientation module may select the speaker when a determination of the viewing orientation is non-determinative” indicating notification control unit causes the speaker to output the notification information by way of voice).

Regarding claim 6, Ishihara teaches the information providing device according to claim 102. Ishihara further teaches wherein the vehicle occupant detection unit detects a line of sight of the vehicle occupant (FIG. 1 element 820), and 
the display determination unit determines, on a basis of the line of sight of the vehicle occupant detected by the vehicle occupant detection unit, and the position 15information of the one or more displays, whether or not there is a display ahead of the line of sight of the vehicle occupant, and the display ahead of the line of sight of the vehicle occupant is used as the notification display (FIG. 1 elements 840-850; par [0079]: “The orientation module 565 selects from the available devices according to the viewing orientation as determined at 820. In one embodiment, the orientation module 565 determines which of the available communication devices correspond with the viewing orientation of the passenger 210 using, for example, a pre-programmed mapping that identifies which of the available communications devices correspond with different viewing orientations within the passenger compartment 250. Accordingly, in one embodiment, the orientation module 565 uses the viewing orientation as an input value to a lookup table that embodies the pre-programmed mappings. The result of the orientation module 565 performing the lookup is a determination of one or more devices that can be used to provide the notice”; par [0080]: “In this way, the orientation module 565 selects at least one alerting device in place of the primary instrument panel 225 when the orientation of the passenger indicates that the line-of-sight of the passenger is oriented to the particular device or at no particular device; par [0082]: “For example, when the viewing orientation indicates that a line-of-sight of the passenger 210 is directed to view the side panel 315, then the orientation module 565 selects a side display device that is located on the side panel”, wherein the “pre-programmed mapping that identifies which of the available communications devices correspond with different viewing orientations” inherently contains position 15information of the one or more displays, whether or not there is a display ahead of the line of sight of the vehicle occupant).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner invites Applicant for an interview to discuss the rejection of claim 4 and potential amendments to better reflect the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tomioka (US10220778B2) teaches a vehicle-mounted alert system including plurality of display devices equipped to a vehicle, a sight line detection device detecting driver's sight line, wherein an alert control device controlling the display devices to display an alert image based on the driver's sight line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668